ACCEPTED
                                                                                               01-14-00760-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         10/13/2015 9:36:02 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                   DAVID L. GARZA
                                  ATTORNEY AT LAW
                                                                            FILED IN
                                102 SOUTH LOCKWOOD                   1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                HOUSTON, TEXAS 77011
                                                                     10/13/2015 9:36:02 PM
                                     713/926-4604                    CHRISTOPHER A. PRINE
                                                                              Clerk
  
  
 October 13, 2015 
  
  
 First Court of Appeals 
 301 Fannin 
 Houston, Texas 77002 
  
 RE: Alarcon v. Texas; Appellate No. 01­14­00760CR 
  
 Greetings: 
  
 As ordered,  I have written Appellant to inform him of the Motion to Withdraw and 
 Anders brief filed  in this case and provided  him  with  copies of both as  well as the 
 form  motion for pro se  access to  the  appellate record. A  copy of Appellant’s letter 
 is attached. 
  
 Thank you for your attention to this matter. 
  
  
 Very truly yours, 
  
/s/
   David L. Garza
  
 David L. Garza 
 DLG/jc 
  
October 13, 2015 
 
 
Ismael Aguilar Alarcon 
TDC 01950811 
Cotulla Unit 
610 FM 624 
Cotulla, Texas 78014 
 
 
RE: Alarcon v. State; Appellate No. 01­14­00760CR 
 
Greetings Mr. Alarcon: 
 
I  am  writing  you  regarding  your  rights  and  my  duties  in  the appellate process.  You have a  right 
protected  by  the  United  States  Constitution  to  have  a  lawyer  represent  you  on  your  first  appeal, 
and  I  have  been  appointed  to  pursue  your  appeal  in  the  First  Court  of  Appeals  of  Texas. 
However, I have an ethical duty not to file frivolous appeals. 
 
After  diligently  and  thoroughly  reviewing  the  record  of  your  trial,  I  have  concluded  that  I  am 
unable  to  make  any  meritorious  legal  arguments  on  your  behalf  and  that  any  appeal  would  be 
frivolous.  Therefore,  I  have  filed  a  Motion  to  Withdraw  as  Counsel  in  the  First  Court  of 
Appeals.  In  support  of that motion I am required to file a brief discussing any potential points of 
error  and  state   either  why  the trial court’s ruling was correct or why you were not harmed.  (This 
is  commonly  referred  to  as   an  “​   Anders  ​Brief.”)  I  have  enclosed  a  copy  of  this  brief  for  your 
review. 
 
I  would  like  to outline your rights in this ​   Anders Brief process.  As  I stated, I  have filed a brief in 
the  First  Court  of  Appeals  in  support  of  my  Motion  to  Withdraw.  You  have  a  right to object to 
my  Motion  to  Withdraw  and  to  file a pro se brief in the First Court of Appeals in response to my 
Motion to Withdraw and supporting brief.  I have provided their address for your convenience.   
 
The  law  also  requires  me  to  advise  you  that  you  have  the  right  to  file  a  brief  of   your  own,  that 
you  have  the  right  to  request  additional  time  to  do  so,  and that you have the right to have access 
to  and  to  have  an  opportunity  to  read  the  transcript  in  the case to assist you in the preparation of 
your own brief. 
 
If  you  do  so,  you  should  write  the  First  Court  of  Appeals,  301  Fannin,  Houston,  Texas  77002, 
and  inform  the  court  that  (1)  your  counsel  has  filed  a  frivolous appeal brief, (2) that you wish to 
file  a  brief  of  your  own,  (3)  that  you  wish for the appellate court to extend the deadline for filing 
briefs  so  that  you  may  have  time  to  complete  your  own  brief,  and  (4)  that  you  desire  an 
opportunity to read your transcript and  statement of facts prior to the deadline for filing your own 
brief. 
 
 If  you  choose  to  file  a  brief,  you  should  identify for the court those issues which you believe the  
 court  should  consider  in  deciding  whether your case presents any meritorious issue.  If you file a 
 pro  se  brief,  the  court  will engage in an independent review of the record  to search for any errors 
 which  might  arguably  support  an   appeal  or  require  reversal.  If  so,  then  the   court  will  grant  my 
 Motion  to  Withdraw,  but  abate  the  appeal  and  direct  the  trial  court  to  appoint  you  a  different 
 appellate lawyer.  If the court finds no error in the record, it will affirm your conviction. 
  
 Please  understand  that  I  have  given  your  appeal  a great deal of thought, but it  is my professional 
 opinion  that  you  received  a  fair  hearing  and  the  record  does  not  indicate  any  error  requiring 
 reversal of your case. 
  
 Sincerely,  
  
/s/
  
  
       David L. Garza
  
 David L. Garza 
 DLG/jc 
  
           
 First District Court of Appeals 
 301 Fannin 
 Houston, Texas  77002